Exhibit AdEx Media, Inc. Announces Schedule for 3Q Results and Investor Conference Call Mountain View, CA – November 11, 2009- AdEx Media, Inc. (OTCBB:ADXM), a leading performance-driven, online marketing and distribution company, today announced that itwill release results for the third quarter ended September 30, 2009, on Thursday, November 12, 2009. The Company will host an investor conference call on Friday, November 13, 2009, at 11:30 AM Eastern Time for a review of operations, financials and management discussion. US dialers: (877) 407-8031; International dialers (201) 689-8031.Interested parties may also listen via the Internet at www.investorcalendar.com and at www.adexmedia.com.
